DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims included in the prosecution are claims 1-18.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6, 7 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 6, 7 and 10 fail to further limit the subject matter of claim 1 since claim 1 recites wherein the DIC is in the form bicarbonate or carbonate of alkaline earth metals; however, sodium bicarbonate is not an alkaline earth metal bicarbonate. It is an alkali metal bicarbonate. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 3-5, 8, 9, 11 and 13-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zolotarsky et al. (US 2002/0172725, Nov. 21, 2002) in view Bromberg et al. (US 2007/0231247, Oct. 4, 2007) and Yu (US 5,424,079, Jun. 13, 1995).
Zolotarsky et al. disclose a stabilized active bromine-containing solution. The pH of the active bromine-containing solution is raised to between 4 and 10 by adding an 
Zolotarsky et al. differ from the instant claims insofar as not disclosing wherein the solution comprises a dissolved inorganic carbon (DIC) in the form of bicarbonate or carbonate of alkaline earth metals, wherein the solution is formulated as a gel, and wherein the composition is used for disinfecting mammalian tissue, a hard surface, and/or a food product. 
However, Bromberg et al. disclose diluting hypohalous acid, hypohalous acid salt, and compositions containing these actives. The resulting compositions are useful for disinfecting (for example, water, environmental hard and soft surfaces, human and animal surfaces), sanitizing, sterilizing medical devices, controlling odor, deactivating allergens, and controlling mold (¶ [0003]). Suitable hypohalous acids and salts for use herein include hypobromites (¶ [0021]). The composition may be adjusted for pH using 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Zolotarsky et al. disclose wherein alkaline metals and alkaline earth metals are effective pH adjusting agents. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated an alkaline metal or alkaline earth metal carbonate or bicarbonate into the solution of Zolotarsky et al. since carbonate and bicarbonates as known and effective pH adjusting agents as taught by Bromberg et al.
It would have been prima facie obvious to one of ordinary skill in the art to have used the composition of Zolotarsky et al. to disinfect wounds (i.e. mammalian tissue), stainless steel (i.e. hard surface), and/or food products since the composition is a hypohalous acid biocide and wounds, stainless steel, and food products are in need of disinfection from hypohalous acid compositions as taught by Bromberg et al. 
It would have been prima facie obvious to one of ordinary skill in the art to have thicken the solution of Zolotarsky et al. into a gel since hypohalous acid compositions 
The combined teachings Zolotarsky et al. and Bromberg et al. do not disclose wherein the composition comprises an available free bromine (AFB) content from about 10 to about 5,000 parts per million (ppm).
However, Yu discloses wherein about 25 ppm to 250 ppm active bromine is effective to inhibit the growth of microorganisms (col. 2, lines 47-56).
It would have been prima facie obvious to one of ordinary skill in the art to have formulated the solution of Zolotarsky et al. to comprise about 25 ppm to 250 ppm active bromine since the solution is a biocide and about 25 ppm to 250 ppm active bromine is an effective amount of bromine to inhibit the growth of microorganisms as taught by Yu. 
In regards to instant claim 1 reciting a stabilizing amount of dissolved inorganic carbon, Zolotarsky et al. disclose wherein the pH adjusting agent stabilizes the solution. Therefore, incorporating an alkaline metal or alkaline earth metal carbonate or bicarbonate into the solution of Zolotarsky is incorporating a stabilizing amount of dissolved inorganic carbon. 
In regards to instant claims 8 and 9 reciting wherein the HOBr is produced by electrolysis of a halide salt solution or formulation and wherein the carbonate or bicarbonate is contained within an electrolyte or added to an electrolyzed solution, respectively, product-by-process claims do not carry any patentable weight unless there is factual evidence to the contrary. See MPEP 2113. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of . 

2.	Claims 2 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zolotarsky et al. (US 2002/0172725, Nov. 21, 2002) in view Bromberg et al. (US 2007/0231247, Oct. 4, 2007), Yu (US 5,424,079, Jun. 13, 1995), and further in view of Northey (US 2012/0269904, Oct. 25, 2012). 
	The teachings of Zolotarsky et al., Bromberg et al., and Yu do not disclose wherein the solution is stable for at least 6 months.
	However, Northey discloses a low pH antimicrobial solution comprising hypochlorous acid, water, and optionally, a buffer. The low pH antimicrobial solution has a pH from about 4 to about 6 and are useful for treating impaired or damage tissue and for disinfecting surfaces (abstract). Hypochlorous acid and hypochlorite exist in a pH dependent equilibrium. Thus, it is believed that the control of pH as set forth above permits a stable antimicrobial solution in which hypochlorite (e.g., sodium hypochlorite) and chloride ions are present in low quantities and hypochlorous acid content is 
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the solution of Zolotarsky et al. to be stable for at least six months since this is the desired length of stability for stable biocide compositions as taught by Northey. One of ordinary skill in the art would have had reasonable expectation of success in formulating the solution of Zolotarsky et al. to have such stability since pH affects stability as taught by Northy and the stability of hypobromous acid is pH dependent as taught by Zolotarsky et al. 

3.	Claims 6, 7 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zolotarsky et al. (US 2002/0172725, Nov. 21, 2002) in view Bromberg et al. (US 2007/0231247, Oct. 4, 2007), Yu (US 5,424,079, Jun. 13, 1995), and further in view of Hartshorn et al. (4,104,190, Aug. 1, 1978).
	The teachings of Zolotarsky et al., Bromberg et al., and Yu do not disclose wherein the solution comprises sodium bicarbonate, e.g. 50 mg/L to 1000 mg/L sodium bicarbonate.
	However, Hartshorn et al. disclose a method of providing an aqueous disinfecting and/or sterilizing liquid and to solid compositions which can be used to prepare that aqueous liquid (col. 1, lines 5-9). The solid compositions include a buffer to assist in maintaining the pH of the final solution and also to bring the pH of the disinfecting and/or sterilizing solution to the desired pH (col. 4, lines 38-43). In some compositions it may be desirable to include a filler. The filler can; however, be another component of 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated sodium bicarbonate into the solution of Zolotarsky et al. since it is a known and effective alkaline earth metal bicarbonate pH adjusting agent as taught by Hartshorn et al.
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated 500 mg/L of sodium bicarbonate into the solution of Zolotarsky et al. since this is a known and effective amount of sodium bicarbonate to adjust pH as taught by Hartshorn et al.
	In regards to instant claim 7 reciting wherein a ratio of the stabilizing amount of sodium bicarbonate to the AFB content is at least 1:2, Bromberg et al. disclose wherein an effective amount of pH adjusting agent is about 0.001-0.5% (10-5000 ppm) and Yu discloses about 25 ppm to 250 ppm active bromine. Therefore, a sodium bicarbonate to AFB ratio of at least 1:2 is obvious. For example, it would have been obvious to have a composition comprising 0.005% (50 ppm) sodium bicarbonate and 100 ppm active bromine.

Conclusion
Claims 1-18 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.